DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 2/28/2022, has been entered and made of record. Claims 14-33 are pending in the application.

2.	Applicant’s amendment to claims 15 and 25 have overcome the Examiner’s rejection under 35 U.S.C. 112(b).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 

In the claims, 

…



a body having a positioning slot used to accommodate a camera and a plurality of elastic
elements respectively fastened to two side walls adjacent to the positioning slot; 
a cover plate fastened to the body, wherein when the camera is installed in the positioning
slot, two of the elastic elements separately press against a housing of the camera, and the cover
plate presses against an end face of the camera; and
a positioning bar disposed on a side wall that is in the positioning slot and opposite to
each of the two elastic elements.

…

18. (Currently amended) The positioning apparatus according to claim 14, wherein when the camera is installed in the positioning slot, an elastic element of the two elastic elements and a corresponding positioning bar separately press against a side wall opposite to the camera.

…

24. (Currently amended) A mobile terminal, comprising:
a positioning apparatus, including
a body having a positioning slot to accommodate a camera,
a plurality of elastic elements respectively fastened to two side walls adjacent to the positioning slot, 


a positioning bar disposed on a side wall that is in the positioning slot and opposite to each of the two elastic elements; and
a housing housing the positioning apparatus.

…

29. (Currently amended) The mobile terminal according to claim 24, wherein when the camera is installed in the positioning slot, an elastic element of the two elastic elements and a corresponding positioning bar separately press against a side wall opposite to the camera.

…

Allowable Subject Matter
Claims 14-33 are allowed, and the following is the Examiner’s statement of reasons for allowance: Claims 14 and 24 have been amended to include limitations of claims 18 and 29, respectively, that result in allowance of the claims. The Examiner, therefore, reiterates the reasons for indicating allowability of claims 18 and 29 in the Office action dated 12/10/2021 as the reasons for allowance here. Additionally, Kusaki et al. (US 2008/0174692 – cited by Applicant) discloses a mounting apparatus for a camera module of a mobile phone comprising a plurality of elastic elements that press on a sidewall of the camera module housing. Additionally, 15-23 and 25-33 are allowed because they depend on claim  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
3/12/2022